Exhibit 10.1
AMENDMENT TO “APPENDIX A” OF THE
ASTEC INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




THIS AMENDMENT to “Appendix A” of the Astec Industries, Inc. Supplemental
Executive Retirement Plan, as amended and restated as of January 1, 2008 (the
“Plan”), is adopted by Astec Industries, Inc. (the “Company”), effective as of
October 30, 2020.


WHEREAS, Article 2 of the Plan permits the Board of Directors of the Company
(the “Board”) to designate participants in the Plan from time to time, whose
names and effective dates of participation shall be set forth on Exhibit A to
the Plan;


NOW, THEREFORE, the Company hereby amends “Appendix A” of the Plan in the form
attached hereto, to update the same for changes in Plan participation approved
by the Board, by action taken on October 30, 2020.


Except as amended herein, the Plan shall continue in full force and effect.






ASTEC INDUSTRIES, INC.


Date: October 30, 2020 By: /s/ Stephen C. Anderson__
Name: Stephen C. Anderson
Title: Secretary







--------------------------------------------------------------------------------




“Appendix A”Each Participant’s Date of ParticipationName of ParticipantEffective
Dates of ParticipationStephen C. AndersonJanuary 1, 2003Chris ColwellMay 31,
2011Matthew B. HavenJanuary 1, 2013Jeff MayOctober 1, 2013Jeff SchwarzJuly 1,
2014Jaco Van Der MerweOctober 1, 2016Scott BarkerApril 3, 2017Neil WhitworthMay
30, 2017Michael G. AndersonJuly 7, 2017Jody VolnerNovember 1, 2017Michael
NorrisJanuary 1, 2018Greg RenegarJanuary 1, 2019Barry RuffaloAugust 12,
2019Matthew LitchfieldOctober 1, 2019Greg OswaldOctober 29, 2019Tim
AverkampNovember 4, 2019Rebecca WeyenbergDecember 4, 2019Ron EarlJanuary 1,
2020Chris FrostJanuary 1, 2020Gerardo GoyaJanuary 27, 2020Basman AliasFebruary
1, 2020Dena FairleyFebruary 1, 2020Eric BakerFebruary 1, 2020Brian GrayFebruary
1, 2020Jeff RowanMarch 3, 2020Aletheia SilcottMarch 17, 2020David LieberMarch
30, 2020Reuben SrinivasanMarch 30, 2020Tim HilversMarch 31, 2020David FurrApril
20, 2020William SteigerApril 27, 2020Todd BurchettSeptember 20, 2020Ryan
HilversSeptember 28, 2020Anshu PasrichaOctober 7, 2020Jamie PalmNovember 9, 2020


